DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 13, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, each light guide of the array of light guides is recessed into a light guide aperture of the array of light guide apertures such that upper portions of inner side walls of the light guide apertures are exposed and the top surfaces of the light guides are recessed to a depth below a top opening of the light guide apertures; and wherein disposing the passivation layer further comprises conforming the passivation layer to the upper portions of the inner walls of the light guide apertures to form the array of nanowells in the top layer of the passivation layer, each nanowell associated with a single light guide.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,879,296. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding Claim 1, both the instant claim 1 and claim 14 of ‘296 claim a method, comprising: etching an array of light guide apertures into a device stack, the device stack disposed over an image layer, the image layer comprising an array of light detectors disposed therein; forming an array of light guides in the light guide apertures, each light guide associated with at least one light detector of the array of light detectors; disposing a 1st passivation layer over the array of light guides, such that a bottom surface of the 1st passivation layer is in direct contact with a top surface of the light guides; disposing a 1st chemical protection layer over the 1st passivation layer, the 1st chemical protection layer and 1st passivation layer comprising at least a portion of a passivation stack; forming an array of nanowells in a top layer of the passivation stack, each nanowell associated with a light guide of the array of light guides; and disposing a crosstalk blocking metal structure within the passivation stack, wherein the crosstalk blocking metal structure reduces crosstalk within the passivation stack.  
Regarding Claim 2, both the instant claim 2 and claim 15 of ‘296 claim,  recessing the light guides into the light guide apertures such that upper portions of inner side walls of the light guide apertures are exposed and the top surfaces of the light guides are recessed to a predetermined depth below a top opening of the light guide apertures; and wherein disposing the 1st passivation layer further comprises conforming the 1st passivation layer to the upper portions of the inner walls of the light guide apertures to form the array of nanowells in the top layer of the 1st passivation layer, each nanowell associated with a single light guide.  
Regarding Claim 3, both the instant claim 3 and combination of claims 14 and 15 claim, disposing crosstalk blocking metal structures further comprises disposing, between the nanowells, metal pillars within the 1st passivation layer.  
Regarding Claim 4, both the instant claim 4 and combination claims 14-16 claim, disposing a 2nd passivation layer over the 1st chemical protection layer; and disposing a 2nd chemical protection layer over the 2nd passivation layer, the 2nd chemical protection layer and 2nd passivation layer further comprising the passivation stack.  
Regarding Claim 5, both the instant claim 5 and combination of claims 14-15 claim, blocking structures further comprises disposing, between the nanowells, one of metal pillars and parallel metal layers within the passivation stack.  
Regarding Claim 6, both the instant claim 6 and claims 4-6 of ‘296 claim, method, comprising: disposing a passivation layer over an array of light guides such that a bottom surface of the passivation layer is in direct contact with a top surface of the light guides, where each light guide of the array of light guides is associated with at least one light detector of an array of light detectors; disposing a chemical protection layer over the passivation layer, the chemical protection layer and passivation layer comprising at least a portion of a passivation stack; and disposing a crosstalk blocking metal structure within the passivation stack, wherein the crosstalk blocking metal structure reduces crosstalk within the passivation stack.  
Regarding Claim 7, both the instant claim 7 and combination of claims 4-6 of ‘296 claim, the crosstalk blocking metal structure extends from at least a top surface of the passivation layer in the passivation stack.  
Regarding Claim 8, both the instant claim 8 and combination of claims 4-6 of ‘296 claim, the crosstalk blocking metal structure extends from at least a bottom surface to a top surface of the passivation layer in the passivation stack,  
Regarding Claim 9, both the instant claim 9 and combination of claims 4-6 of ‘296 claim, the crosstalk blocking metal structure comprises parallel metal layers.  
Regarding Claim 10, both the instant claim 10 and combination of claims 4 and 13 of ‘296 claim that the parallel metal layers have a width that is one half a wavelength of the crosstalk or greater.  
Regarding Claim 11, both the instant claim 11 and combination of claims 4 and 13 of ‘296 claim that the parallel metal layers have a separate distance between the parallel metal layers that is one half a wavelength of the crosstalk or less.  
Regarding Claim 12, both the instant claim 12 and claim 4 of ‘296 claim that forming an array of nanowells in a top layer of the passivation stack, each nanowell associated with a light guide of the array of light guides.  
Regarding Claim 14, both the instant claim 14 and claims 4 and 5 of ‘296 claim that disposing a second passivation layer over the chemical protection layer; and 30IP-1627A-US disposing a second chemical protection layer over the second passivation layer, the second chemical protection layer and second passivation layer further comprising the passivation stack.  
Regarding Claim 15, both the instant claim 15 and claims 4, 8 and 9 of ‘296 claim that the crosstalk blocking metal structure is composed of one of a tantalum (Ta), a tungsten (W), an aluminum (Al) and a copper (Cu).  
Regarding Claim 16, both the instant claim 16 and claims 4, 8 and 9 of ‘296 claim that the passivation layer is composed of a silicon nitride (SiN) and the chemical protection layer is composed of a tantalum pentoxide (Ta205).  
Regarding Claim 17, an image layer comprising an array of light detectors disposed therein; a device stack disposed over the image layer; an array of light guides disposed in the device stack, each light guide associated with at least one light detector of the array of light detectors; a passivation stack disposed over the device stack; a crosstalk blocking metal structure disposed in the passivation stack, wherein the crosstalk blocking metal structure extends from at least a top surface of a layer in the passivation stack, wherein the crosstalk blocking metal structure reduces crosstalk within the passivation stack.  
Regarding Claim 18, both the instant claim 18 and claim 1 of ‘296 claim that the passivation stack comprising a bottom surface in direct contact with a top surface of the light guides;  
Regarding Claim 19, both the instant claim 19 and claim 1 of ‘296 claim that, an array of nanowells disposed in a top layer of the passivation stack, each nanowell associated with a light guide of the array of light guides.  
Regarding Claim 20, both the instant claim 20 and claims 1 and 2 of ‘296 claim that the passivation stack comprises a plurality of layers, the plurality of layers comprising a passivation layer disposed over the light guides and a chemical protection layer disposed over the passivation layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/14/2022